923 F.2d 868
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NW SYSTEMS, Appellant,v.The UNITED STATES, Appellee.NW SYSTEMS, Appellant,v.The UNITED STATES, Appellee.NW SYSTEMS, Appellant,v.The UNITED STATES, Appellee.
Nos. 90-1357, 90-1399 and 90-1466.
United States Court of Appeals, Federal Circuit.
Oct. 24, 1990.

Before MICHEL, Circuit Judge.

ORDER

1
NW Systems moves for a 15-day extension of time, until November 1, 1990, to file its briefs in these three appeals.


2
On August 17, 1990, in response to an earlier request for extensions, this court stated:


3
All motions for extensions of time are granted.  The opening briefs, either formal or informal, are due October 15, 1990.  No further extensions.    [Underlining in original.]


4
In the instant motions received one day after the briefs were due, NW Systems seeks further extensions.  Our rules require that motions seeking extensions be filed at least seven days in advance of the current due date.  That was not done here.  Further, we note that NW Systems was granted 60-day extensions earlier, especially liberal extensions for a party which is permitted to file informal briefs.  Moreover, the reasons offered for further extensions were known to NW Systems on or before October 1, according to its letter of October 15, and the reasons do not justify further extensions.  NW Systems was on notice that no further extensions would be granted and we will not grant these extensions.


5
Accordingly,

IT IS ORDERED THAT:

6
(1) NW Systems' motions are denied.


7
(2) No briefs having been filed, these appeals are dismissed.